Case 1:21-cv-00272-MSM-LDA Document 8 Filed 08/19/21 Page 1 of 3 PageID #: 121




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND




DEPARTMENT OF CHILDREN
YOUTH & FAMILIES,
  Plaintiff,


          V.                                                  C. A. No. 21-CV-00272 MSM-LDA




CARLINE VILBON,
  Defendant,


OBJECTION TO THE SUBPOENA ADDRESSED TO THE "RHODE ISLAND FAMILY
        COURT JUVENILE DIVISION KEEPER OF RECORDS" TO PRODUCE
  DOCUMENTS,INFORMATION,OR OBJECTS OR TO PERMIT INSPECTION OF
                               PREMISES IN A CIVIL ACTION


        Now comes Rhode Island Family Court and objects to the subpoena served on or about

August 5, 2021, purporting to command the production of"All docket entries. Motions, Exhibits,

Transcripts, Court Decisions Court Order, Affidavits Medical records, any and all documents and

information filed in Case No. PJ20-002943 and other tangible things" at the "United States District

Court District of Rhode Island Office ofthe Clerk One Exchange Terrace, Providence, RI 02903,"

"Within 20 days of service".

        In support of this objection, the objector relies on the following.

    1. The records sought in the subpoena are records of a pending Rhode Island Family Court

        matter statutorily protected under R.I. Gen. Laws §8-10-21 and §14-1-5 and not subject to

       the subpoena process.

    2. The request is unduly burdensome,

    3. The request was not made in compliance with Fed Rules of Civ. P. 45.


                                             Page 1 of 2
Case 1:21-cv-00272-MSM-LDA Document 8 Filed 08/19/21 Page 2 of 3 PageID #: 122




   4. Any production of the requested documents would be moot as the District Courts of the

       United States do not have original jurisdiction over any child welfare actions pending in

       the Rhode Island Family Court which actions, therefore, are not removable to a federal

       district court.


   5. Any production of the requested documents would be moot as both parties to the Family

       Court action identified in the "subpoena" are citizens ofthe State ofRhode Island therefore

       that action is not removable to a federal district court based on diversity of citizenship.

   6. The subject matter of the request is otherwise not amenable to the subpoena process.

               WHEREFORE,pursuant to Fed R. Civ. P. 45 (d)(2)(B) objection is hereby made

to the above referenced subpoena.

                                                      Rhode Island Family Court
                                                      By its attorney




                                                      Susan J. F^iglietti, Esq.
                                                     Deputyl^al Counsel
                                                     Rhod^Tsland Family Court
                                                      Garrahy Judicial Complex
                                                      One Dorrance Plaza
                                                     Providence, Rhode Island 02903
                                                     401 458-5042
                                                     sfamiglietti@,courts.ri.gov



                                        CERTIFICATION


        I hereby certify that a copy of this OBJECTION was served on Carline Vilbon on the 13"^
day of August 2021, by sending copies via e-mail to Vilbonc@,vahoo.com and by United States
mail, postage prepaid to 74 Prince Street, Pawtucket, Rhode Island 02/960.


                                                                        u.
                                                       usan J       glietti Esq



                                            Page 2 of 2
        Case 1:21-cv-00272-MSM-LDA Document 8 Filed 08/19/21 Page 3 of 3 PageID #: 123
AO 88B (Rev.02/14)Subpoena to Produce Documents,Information, or Objects or to Permit Inspection ofPremises in a Civil Action


                                      United States District Court
                                                                        for the




                   43vvi Ji . Fa.m\ \ ^ 6^
                              Plaintiff
                                 V.                                                               D.
                                                                                    Civil Action No            1 - c i; - 5-"^

                            l/f
                            Defendant
                                          3n


                       SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION,OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Toi
                                                                                         otVe Wi D vV i S f evr (<aej>ec aF
        0ne DorraA^CA                                                                                       O'Z ^03
    □ Production: YOU ARE COMMANDED to produce at the'time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copjdng, testing, or samphng of the
material: I ( cic;cj<e^ Q^nrle^                                             BYip\\b\TSj frctAnSCn ?iSy                                      D<2.C
LdJu-r-f                       f^ f'f \^cxy'i'is r^<2<)r                                                                        eLli
                         ¥rvs4rf^ry^ P, L A' I                    r                       fv L
                                                                                     pate and'rimeT               •Vdyo;;.,--          ,,
 ^A^d^^Tsland O^fiQ^o^the C/erk
 we £xcVi(Nt?iGW' TeV'raap^ fh^i/JdehCe AEr(?2^!Q
                 _<->■     -- ,>•          V -                         v.-                            y
      □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                             Date and Time:




          The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compHance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your/du^ to
respond to this subpoena and the potential consequences' of not doing so.                                                                   ^


                                 CLEMK OF COURT



                                          Signatufejaf Glefk or Deputy Clerk                                      Attorney's signature


The name, address; e-mah- address; and telephone number of the attorney representing (name ofparty)- C<a.c\
                                                                     Vi ^                            i^es or requests this subpoena, are:
iHol) i>SLl~3:^TQ''. - "
                                      Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directedt Fed. R. Civ. P. 45(a)(4).
